                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

DERRICK MENTER,                              :

                        Petitioner           :
                                                 CIVIL ACTION NO. 3:17-1886
                   v.                        :
                                                      (Judge Mannion)
J. BALTAZAR, Warden                          :
USP-Canaan,
                                             :
                        Respondent



                                         ORDER

            For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.       The petition for writ of habeas corpus, (Doc. 1) is
                   DISMISSED without prejudice to any right Petitioner
                   may have to seek leave to file a second or successive
                   §2255 in the United States Court of Appeals for the
                   Third Circuit.

          2.       The Clerk of Court is directed to CLOSE this case.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

Dated: June 6, 2019
17-1886-01-ORDER
